DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
On 3/4/2019 Applicant filed an amendment to the Specification adding priority information following the title.   
On 10/29/2019 Applicant made amendments to the Description of the Drawings.  At this time Applicant filed a clean copy without the paragraph added on 3/4/2019.
Further, the 3/4/2019 amendment does not include the FOR priority in the ADS where the current Application directly claims priority to FOR document SE 0802157-8.  In this ADS the priority claimed includes each the current Application and the parent Application claiming priority to SE 0802157-8.  
Therefore, as there is a discrepancy with (1) the priority paragraph and what Applicant intends to include in the Specification and (2) the amendments filed 3/4/2019 and 10/29/2019, the 3/4/2019 Specification is considered not entered.  Applicant should submit an appropriate Specification amendment reflecting the priority information Applicant wants in the Specification, if any.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/25/2021